DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 9,10,13,16 and 54-69, in the reply filed on 2/3/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden as the searches are similar.  This is not found persuasive because the issues that arise in examining method and system claims are diverse and this would constitute a burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.

The amendment filed 2/3/22 has been considered and entered.  Claims 1-8, 11,12,14-15,17-41,43-53 have been canceled.  Claims 67-69 have been added.  Claims 9,10,13,16 and 54-69 remain in the application for prosecution thereof.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed as system claims have been withdrawn or canceled. 
The following title is suggested: METHODS INVOLVING USE OF NITROGEN-CONTAINING PLASMA TO TREAT LITHIUM-ION CELL CATHODE MATERIALS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 54, the term “and/or” is confusing as to what the difference between calendaring and rolling is this are one and the same.  The claim should recite “or” not “and/or”.  Clarification is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9,10,13,54-65 and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over deSouza et al. (2019/0051930) in combination with Lin et al. (2019/0207242) or vice versa.
deSouza et al. (2019/0051930) teaches a thin film lithium ion battery with fast charging speeds whereby a nitrogen enriched lithiated cathode material is formed by introducing nitrogen into the lithiated cathode material following deposition and includes using a plasma (abstract and [0005]).  The lithiated cathode material includes those having nickel such as LiNO, LiMnO, etc. [0041].  The lithiated cathode material is deposited followed by introducing nitrogen into the cathode material using a plasma process in a nitrogen containing ambient [0041]-[0050].   
Lin et al. (2019/0207242) teaches a cathode forming process whereby a lithium nickel manganese cobalt oxide cathode is applied to a current collector followed by drying and rolling to form the cathode [0033],[0041].  
	deSouza et al. (2019/0051930) fails to teach a drying and rolling step after coating while Lin et al. (2019/0207242) fails to teach a plasma nitriding step to the cathode material.

Regrading claim 54, the claims recites the dryer having a header, solvent exhaust and recovery.  While the references fail to explicitly teach these features of the dryer, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of producing similar results for drying and any dryer would be able to produce the required drying absent a showing to the contrary.  In addition, these features are known in the dryer industry.
Regarding claims 55-58,61-64 and 69, both deSouza et al. (2019/0051930) [0041] and Lin et al. (2019/0207242) [0039],[0041] teach lithium nickel cathode materials including the claimed Li,Ni,Mn,Co materials and various amounts thereof.
Regarding claims 9,10,13,60,67 and 68, deSouza et al. (2019/0051930) teaches the nitrogen plasma to include N2, NH3, NH4, NO or NHx and mixtures thereof [0048].  
Regarding claims 59 and 65, Lin et al. (2019/0207242) teaches LiNiMnCo and can include aluminum as it teaches M to include one or more of Mn, Co and Al [0039].[0068].

Claims 16 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over deSouza et al. (2019/0051930) in combination with Lin et al. (2019/0207242) or vice versa further in combination with Huang et al. (2014/0141355).
Features detailed above concerning the teachings of deSouza et al. (2019/0051930) in combination with Lin et al. (2019/0207242) or vice versa are incorporated here. 
deSouza et al. (2019/0051930) in combination with Lin et al. (2019/0207242) or vice versa fail to teach the nitrogen plasma to be in near-atmospheric pressure ranging from 0.5-1.5 atmospheres.
Huang et al. (2014/0141355) teaches nitrogen doping electrode at atmospheric pressures which is known to be 1 atmosphere [0023].
Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified deSouza et al. (2019/0051930) in combination with Lin et al. (2019/0207242) or vice versa process to perform the nitridation of the cathode material at atmospheric pressures as evidenced by Huang et al. (2014/0141355) with the expectation of achieving similar success, i.e. nitrogen introduced into the cathode material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715